Per Curiam.
The resolutions of the hoard which the prosecutors seek to bring up were passed one year and five mouths ago. It was not until about one mouth ago that applications for writs of certiorari was made to a justice of this court and denied. The applications are now made to the court. We feel constrained to think that the applications cannot now he granted without the likelihood of doing a grave injustice to the defendants as well as to public interests. Eor during this long delay in applying for the writs, the prosecutors have sought and pursued another remedy unsuccessfully, and meanwhile the defendants have brought suits in various jurisdictions and in some cases have judgments, and in one case execution. These intervening circumstances and constant resulting changes in the situation of the parties during this long delay, constitute, in our judgment persuasive reasons of the most substantial character, why we should deny the applications for these writs which rest in the discretion of the court. The writs are denied, but without costs.